Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT

                                REGISTRATION RIGHTS AGREEMENT, dated as of July
27, 2005 (the “Agreement”) by and between Viewpoint Corporation, a Delaware
corporation (the “Company”), and Federal Partners, L.P., a Delaware limited
partnership (the “Purchaser”).

W I T N E S S E T H

                                WHEREAS, in connection with the Stock Purchase
Agreement by and between the parties hereto of even date herewith (the “Stock
Purchase Agreement”), the Company has agreed, upon the terms and conditions set
forth therein, to issue and sell 1,290,323 shares of its common stock, par value
$.001 per share (the “Common Stock”), to the Purchaser.

                                NOW, THEREFORE, in consideration of the premises
and the mutual agreements set forth herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

                                1.              Certain Definitions.

                                As used in this Agreement, the following terms
shall have the meanings ascribed to them below:

                                “Commission”:  the Securities and Exchange
Commission or any successor agency.

                                “Common Stock”:  Common Stock, par value $.001
per share, of the Company.

                                “Person”:  any natural person, corporation,
partnership, limited liability company, firm, association, trust, government,
governmental agency or other entity, whether acting in an individual, fiduciary,
or other capacity.

                                “Purchaser” or “Purchasers”: the Purchaser
identified in the Preamble hereto and any other Person who shall hereafter
acquire Registrable Securities from the Purchaser and to whom the Purchaser
assigns its rights under this Agreement and who agrees to become bound by the
provisions of this Agreement in accordance with Section 3.4(a).

                                “Registrable Securities”: shares of Common Stock
acquired pursuant to the Stock Purchase Agreement; provided, that any shares of
Common Stock constituting Registrable Securities shall cease to be such at such
time as (A) they are distributed to the public pursuant to a registration
statement under the Securities Act or Rule 144 thereunder, (B) they become
subject to resale pursuant to Rule 144(k) under the Securities Act (or any
successor provision) (“Rule 144”), (C) the Purchaser thereof may sell all such
shares held by such Purchaser in a single 90-day period under Rule 144 because
such shares constitute not more than 1.0% of the outstanding shares of Common
Stock (provided, in the case of clause (B) and this clause (C), that any shares
which cease to be Registrable Securities by operation of such clauses shall
again become Registrable Securities if such shares can no longer be sold in a
single 90-day period pursuant to Rule 144), or (D) they shall have otherwise
been transferred and the new certificate evidencing



--------------------------------------------------------------------------------

ownership thereof does not bear a restrictive legend pursuant to the Securities
Act and is not subject to a stop transfer order delivered by or on behalf of the
Company.

                                For all purposes of this Agreement, a “majority
in interest” of the Purchasers or a group thereof shall be determined on the
basis of the Registrable Securities held by them.

                                “Registration Statement” means the registration
statement or registration statements filed under the Securities Act covering the
Registrable Securities.

                                “Securities Act”:  the Securities Act of 1933,
as amended.

                                2.             Registration Rights.

                                2.1           Mandatory Registration.

                                (a)            The Company shall prepare, and,
as soon as practicable but in no event later than 45 days after the Closing (as
defined in the Stock Purchase Agreement) (the “Filing Deadline”), file with the
Commission a Registration Statement covering the resale of all of the
Registrable Securities. The Registration Statement prepared pursuant hereto
shall register for resale all of the Registrable Securities. The Company shall
use its reasonable best efforts to have the Registration Statement declared
effective by the Commission as soon as practicable, but in no event later than
the date which is 180 days after the Closing Date (the “Effectiveness
Deadline”).

                                (b)           The registration pursuant to this
Section 2.1 shall be on Form S-3 (or any equivalent successor form), if
permitted.

                                2.2           Effect of Failure to File and
Obtain and Maintain Effectiveness of Registration Statement.

                                If (i) a Registration Statement covering all the
Registrable Securities required to be covered thereby and required to be filed
by the Company pursuant to this Agreement is (A) not filed with the Commission
on or before the respective Filing Deadline or (B) not declared effective by the
Commission on or before the Effectiveness Deadline or (ii) on any day after such
Registration Statement has been declared effective by the Commission sales of
all the Registrable Securities required to be included on such Registration
Statement cannot be made pursuant to such Registration Statement (including,
without limitation, because of a failure to keep such Registration Statement
effective, to disclose such information as is necessary for sales to be made
pursuant to such Registration Statement or to register sufficient shares of
Common Stock), then, as partial relief for the damages to any holder by reason
of any such delay in or reduction of its ability to sell the Registrable
Securities (which remedy shall not be exclusive of any other remedies available
at law or in equity), the Company shall pay to Purchaser liquidated damages at a
rate equal to one percent (1.0%) for every thirty days after such failure
(prorated for periods of less than 30 days) of the total purchase price of the
Registrable Securities purchased by the Purchaser pursuant to the Stock Purchase
Agreement and held by such Purchaser as of the relevant date; provided, however,
that the maximum aggregate amount of liquidated damages payable by the Company
pursuant to this Agreement shall not exceed twelve percent (12.0%) of

2

--------------------------------------------------------------------------------

the total purchase price of the Registrable Securities purchased by the
Purchaser pursuant to the Stock Purchase Agreement. Such payments shall be due
within 5 days after the relevant date.

                                2.3           Registration Procedures. When the
Company, pursuant to the provisions of this Agreement, uses its reasonable best
efforts to effect or cause the registration of any Registrable Securities under
the Securities Act as provided in this Agreement, the Company shall, as
expeditiously as possible:

                                (a)            prepare and file with the
Commission a Registration Statement on Form S-3, to the extent permitted, or
other available form for the disposition of Registrable Securities in accordance
with the intended method of disposition thereof (provided such intended method
of distribution shall not include an underwritten public offering), which form
shall be available for the sale of the Registrable Securities by the selling
Purchasers thereof and such Registration Statement shall comply as to form in
all material respects with the requirements of the applicable form and include
all financial statements required by the Commission to be filed therewith, and
the Company shall use its reasonable best efforts to cause such Registration
Statement to become and remain effective (provided, however, that before filing
a Registration Statement or prospectus or any amendments or supplements thereto,
or comparable statements under securities or blue sky laws of any jurisdiction,
the Company will furnish to one counsel designated by a majority of the
Purchasers (the “Designated Counsel”) participating in the planned offering,
copies of all such documents proposed to be filed (including all exhibits
thereto but excluding Annual Reports on Form 10-K, Quarterly Reports on Form
10-Q and Current Reports on Form 8-K and any similar or successor reports),
which documents will be subject to the reasonable review and reasonable comment
of such counsel;

                                (b)            prepare and file with the
Commission such amendments and supplements to such Registration Statement and
the prospectus used in connection therewith as may be necessary to keep such
Registration Statement effective for such period as any seller of Registrable
Securities pursuant to such Registration Statement shall reasonably request and
to comply with the provisions of the Securities Act with respect to the sale or
other disposition of all Registrable Securities covered by such Registration
Statement in accordance with the intended methods of disposition (provided such
intended method of distribution shall not include an underwritten public
offering) by the seller or sellers thereof as set forth in such Registration
Statement;

                                (c)            furnish, without charge and upon
request, to each seller of such Registrable Securities covered by such
Registration Statement such number of copies of such Registration Statement,
each amendment and supplement thereto (in each case including all exhibits), and
the prospectus included in such registration statement (including each
preliminary prospectus) in conformity with the requirements of the Securities
Act, and other documents, as such seller may reasonably request in order to
facilitate the public sale or other disposition of the Registrable Securities
owned by such seller (the Company hereby consenting to the use in accordance
with all applicable law of each such Registration Statement (or amendment or
post-effective amendment thereto) and each such prospectus (or preliminary
prospectus or supplement thereto) by each such seller of Registrable Securities
in connection with the offering and sale of the Registrable Securities covered
by such Registration Statement or prospectus;

3

--------------------------------------------------------------------------------

                                (d)            use its reasonable best efforts
to register or qualify the Registrable Securities covered by such Registration
Statement under such other applicable securities or “blue sky” laws of such
jurisdictions as any sellers of Registrable Securities shall reasonably request,
and do any and all other acts and things which may be reasonably necessary or
advisable to enable such sellers or underwriter, if any, to consummate the
disposition of the Registrable Securities in such jurisdictions, except that in
no event shall the Company be required to qualify to do business as a foreign
corporation in any jurisdiction where it would not, but for the requirements of
this paragraph (d), be required to be so qualified, to subject itself to
taxation in any such jurisdiction or to consent to general service of process in
any such jurisdiction;

                                (e)            promptly notify each Purchaser
selling Registrable Securities covered by such Registration Statement: (i) when
the Registration Statement, any pre-effective amendment, the prospectus or any
prospectus supplement related thereto or post-effective amendment to the
Registration Statement has been filed and, with respect to the Registration
Statement or any post-effective amendment, when the same has become effective;
(ii) of any request by the Commission or state securities authority for
amendments or supplements to the Registration Statement or the prospectus
related thereto or for additional information; (iii) of the issuance by the
Commission of any stop order suspending the effectiveness of the Registration
Statement or the initiation of any proceedings for that purpose; (iv) of the
receipt by the Company of any notification with respect to the suspension of the
qualification of any Registrable Securities for sale under the securities or
blue sky laws of any jurisdiction or the initiation of any proceeding for such
purpose; and (v) of the existence of any fact of which the Company becomes aware
which results in the Registration Statement, the prospectus related thereto or
any document incorporated therein by reference containing an untrue statement of
a material fact or omitting to state a material fact required to be stated
therein or necessary to make any statement therein not misleading (provided that
in no event shall such notification contain any material, non-public
information); and, subject to Section 2.3 (m), if the notification relates to an
event described in clause (v), the Company shall promptly prepare and furnish to
each such seller a reasonable number of copies of a prospectus supplemented or
amended so that, as thereafter delivered to the Purchasers of such Registrable
Securities, such prospectus shall not include an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein in the light of the circumstances under which
they were made not misleading;

                                (f)             comply with all applicable rules
and regulations of the Commission, and make generally available to its security
holders, as soon as reasonably practicable after the effective date of the
Registration Statement (and in any event within 16 months thereafter), an
earnings statement (which need not be audited) covering the period of at least
twelve consecutive months beginning with the first day of the Company’s first
calendar quarter after the effective date of the registration statement, which
earnings statement shall satisfy the provisions of Section 1.1(a) of the
Securities Act and Rule 158 thereunder;

                                (g)            (i) use its reasonable best
efforts to cause all such Registrable Securities covered by such registration
statement to be listed on the principal securities exchange on which similar
securities issued by the Company are then listed (if any), if the listing of
such Registrable Securities is then permitted under the rules of such exchange,
or (ii) if no similar securities are then so listed, use reasonable best efforts
to cause all such Registrable Securities to be, at the

4

--------------------------------------------------------------------------------

Company’s option, listed on a national securities exchange or, as a NASDAQ
security within the meaning of Rule 11Aa2-1 promulgated by the Commission
pursuant to the Exchange Act or, failing that, secure NASDAQ authorization for
such shares and without limiting the generality of the foregoing, take all
actions that may be required by the Company as the issuer of such Registrable
Securities in order to facilitate the managing underwriter’s arranging for the
registration of at least two market makers as such with respect to such shares
with the National Association of Securities Dealers, Inc. (the “NASD”);

                                (h)            at the reasonable request of any
Purchaser, the Company shall furnish to such Purchaser, not later than the next
business day following the date of the effectiveness of the Registration
Statement, an opinion from the Company’s General Counsel in customary form
covering such matters as are customarily covered by such opinions, addressed to
such Purchaser;

                                (i)            deliver to the Designated Counsel
copies of all correspondence between the Commission and the Company, its counsel
or auditors or with the Commission or its staff with respect to the Registration
Statement, other than those portions of any such correspondence and memoranda
which contain information subject to attorney-client privilege with respect to
the Company, and, upon receipt of such confidentiality agreements as the Company
may reasonably request, make reasonably available for inspection by (i) any
seller of such Registrable Securities covered by such registration statement,
(ii) the Designated Counsel and (iii) one firm of accountants or other agents
designated by the majority of the Purchasers whose Registrable Securities are
included in the registration statement, all pertinent financial and other
records, pertinent corporate documents and properties of the Company, and cause
all of the Company’s officers, directors and employees to supply all information
reasonably requested by any such persons or entities, in connection with such
Registration Statement;

                                (j)            use its reasonable best efforts
to obtain the withdrawal of any order suspending the effectiveness of the
registration statement;

                                (k)            cooperate with the selling
Purchasers of Registrable Securities to facilitate the timely preparation and
delivery of certificates representing the Registrable Securities to be sold, and
cause such Registrable Securities to be issued in such denominations and
registered in such names in accordance with the instructions of the selling
Purchasers of Registrable Securities, at least three business days prior to any
sale of Registrable Securities;

                                (l)            take all such other commercially
reasonable actions as the Company deems necessary or advisable in order to
expedite or facilitate the disposition of such Registrable Securities in
accordance with this Agreement; and

                                (m)            notwithstanding anything to the
contrary herein, at any time after the Registration Statement has been declared
effective by the Commission, the Company may delay the disclosure of material
non-public information concerning the Company the disclosure of which at the
time is not, in the good faith opinion of the Board of Directors of the Company
and its counsel, in the best interest of the Company and, based upon the advice
of counsel to the Company, otherwise required (a “Grace Period”); provided, that
the Company shall promptly (i) notify the Purchasers in writing of the existence
of material non-public information giving rise to a Grace Period (provided that
in each notice the Company will not disclose the content of such

5

--------------------------------------------------------------------------------

material non-public information to the Purchasers) and the date on which the
Grace Period will begin, and (ii) notify the Purchasers in writing of the date
on which the Grace Period ends; and, provided further, that no Grace Period
shall exceed twenty (20) consecutive days and during any three hundred sixty
five (365) day period such Grace Periods shall not exceed an aggregate of ninety
(90) days and the first day of any Grace Period must be at least five (5)
trading days after the last day of any prior Grace Period (each, an “Allowable
Grace Period”). For purposes of determining the length of a Grace Period above,
the Grace Period shall begin on and include the date the Purchasers receive the
notice referred to in clause (i) and shall end on and include the later of the
date the Purchasers receive the notice referred to in clause (ii), the last day
on which such Grace Period will be on Allowable Grace Period and (iii) the date
referred to in such notice. The provisions of the last clause of Section 2.3 (e)
hereof shall not be applicable during the period of any Allowable Grace Period.
Upon expiration of the Grace Period, the Company shall again be bound by the
last clause of Section 2.3 (e) with respect to the information giving rise
thereto unless such material non-public information is no longer applicable.

                                It shall be a condition precedent to the
Company’s obligations under this Section 2 that each seller of Registrable
Securities as to which any registration is being effected furnish the Company
such information regarding such seller, the Registrable Securities held by it
and the intended method of distribution of such securities as the Company may
from time to time reasonably request provided that such information shall be
used only in connection with such registration; provided, however, that any such
information shall be given or made by a seller of Registrable Securities without
representation or warranty of any kind whatsoever, except representations with
respect to the identity of the seller, such seller’s Registrable Securities and
such seller’s intended method of distribution or any other representations
required by applicable law.

                                Each Purchaser, by such Purchaser’s acceptance
of the Registrable Securities, agrees to cooperate with the Company as
reasonably requested by the Company in connection with the preparation and
filing of any Registration Statement hereunder unless such Purchaser has
notified the Company in writing of such Purchaser’s election to exclude all of
such Purchaser’s Registrable Securities from such Registration Statement.

                                Each Purchaser of Registrable Securities agrees
that upon receipt of any notice from the Company of the happening of any event
of the kind described in clause (v) of paragraph (e) of this Section 2.3, such
Purchaser will immediately discontinue such Purchaser’s disposition of
Registrable Securities pursuant to the registration statement covering such
Registrable Securities until such Purchaser’s receipt of the copies of the
supplemented or amended prospectus contemplated by paragraph (e) of this Section
2.3 and if so directed by the Company will deliver to the Company (at the
Company’s expense) all copies, other than permanent file copies, then in such
Purchaser’s possession of the prospectus covering such Registrable Securities
that was in effect at the time of receipt of such notice.

                                2.4           Registration Expenses. The Company
shall, whether or not any registration pursuant to this Agreement becomes
effective, pay all reasonable and customary expenses incident to the Company’s
performance of or compliance with this Article 2, including (i) Commission,
stock exchange or NASD registration and filing fees and all listing fees and
fees with respect to the inclusion of securities in NASDAQ, (ii) fees and
expenses of compliance with

6

--------------------------------------------------------------------------------

state securities or “blue sky” laws and in connection with the preparation of a
“blue sky” survey, including without limitation, reasonable fees and expenses of
blue sky counsel, (iii) printing expenses, (iv) messenger and delivery expenses,
(v) internal expenses (including, without limitation, all salaries and expenses
of the Company’s officers and employees performing legal and accounting duties),
(vi) fees and disbursements of counsel for the Company, (vii) the reasonable and
documented fees and disbursements of the Designated Counsel, which amount shall
not exceed $5,000, and fees and expenses of other persons, including special
experts, retained by the Company. Notwithstanding the foregoing, (A) the
provisions of this Section 2.4 shall be deemed amended to the extent necessary
to cause these expense provisions to comply with “blue sky” laws of each state
in which the offering is made and (B) in connection with any registration
hereunder, each Purchaser of Registrable Securities being registered shall pay
all underwriting discounts and commissions and transfer taxes, if any,
attributable to such Registrable Securities.

                                2.5           Indemnification and Contribution.

                                (a)            In the event of any registration
of any of the Registrable Securities under the Securities Act pursuant to this
Agreement, to the extent permitted by law, the Company will indemnify and hold
harmless the seller of such Registrable Securities, and each other person, if
any, who controls such seller or underwriter within the meaning of the
Securities Act or the Exchange Act (each, a “Seller Indemnified Party”) against
any losses, claims, damages or liabilities, joint or several, to which such
Seller Indemnified Party may become subject under the Securities Act, the
Exchange Act, state securities or Blue Sky laws or otherwise, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon any untrue statement or alleged untrue statement of any
material fact contained in any Registration Statement under which such
Registrable Securities were registered under the Securities Act, any preliminary
prospectus or final prospectus contained in the Registration Statement, or any
amendment or supplement to such Registration Statement, or arise out of or are
based upon the omission or alleged omission to state a material fact required to
be stated therein or necessary to make the statements therein not misleading;
and the Company will reimburse such Seller Indemnified Party for any legal or
other expenses (in each case, to the extent such expenses are documented and
reasonable) incurred by such Seller Indemnified Party in connection with
investigating or defending any such loss, claim, damage, liability or action;
provided, however, that the foregoing indemnification and reimbursement (i)
shall not apply to the extent that any such loss, claim, damage or liability
arises out of or is based upon any untrue statement or omission made in such
Registration Statement, preliminary prospectus, final prospectus or in any
filing made in connection with the securities or blue sky laws of any
jurisdiction, or any such amendment or supplement thereto, in each case, in
reliance upon and in conformity with information furnished to the Company, in
writing, by or on behalf of such Seller Indemnified Party specifically for use
in the preparation thereof; (ii) with respect to any preliminary prospectus,
shall not inure to the benefit of any such person from whom the person asserting
any such loss, claim, damage or liability purchased the Registrable Securities
that are the subject thereof (or to the benefit of any person controlling such
person) if the untrue statement or omission of material fact contained in the
preliminary prospectus was corrected in the prospectus, as then amended or
supplemented, and the Seller Indemnified Party was promptly advised in writing
not to use the incorrect prospectus prior to the use giving rise to a violation
and such Seller Indemnified Party, notwithstanding such advice, used it or
failed to

7

--------------------------------------------------------------------------------

deliver the correct prospectus as required by the Securities Act; (iii) shall
not be available to the extent such loss, claim, damage or liability is based on
a failure of the Purchaser to deliver or to cause to be delivered the prospectus
made available by the Company, including a corrected prospectus; and (iv) shall
not apply to amounts paid in settlement of any loss, claim, damage or liability
if such settlement is effected without the prior written consent of the Company.

                                (b)            In the event of any registration
of any of the Registrable Securities under the Securities Act pursuant to this
Agreement, each seller of Registrable Securities, severally and not jointly,
will indemnify and hold harmless the Company, each of its directors and officers
and each person, if any, who controls the Company within the meaning of the
Securities Act or the Exchange Act (each, a “Company Indemnified Party”),
against any losses, claims, damages or liabilities, joint or several, to which
such Company Indemnified Party may become subject under the Securities Act,
Exchange Act, state securities or Blue Sky laws or otherwise, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon any untrue statement or alleged untrue statement of a
material fact contained in any Registration Statement under which such
Registrable Securities were registered under the Securities Act, any preliminary
prospectus, final prospectus or summary prospectus contained in the Registration
Statement, or any amendment or supplement to the Registration Statement, or
arise out of or are based upon any omission or alleged omission to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading, if the statement or omission was made in reliance upon
and in conformity with information relating to such seller furnished in writing
to the Company by or on behalf of such seller specifically for use in connection
with the preparation of such Registration Statement, preliminary prospectus,
final prospectus, or in any filing made in connection with the securities or
blue sky laws of any jurisdiction or any amendment or supplement thereto and
each seller of Registrable Securities shall reimburse the Company for any legal
or other expenses (in each case, to the extent such expenses are documented and
reasonable) incurred by such Company Indemnified Party in connection with
investigating or defending any such loss, claim, damage, liability or action;
provided, however, that the obligations of such Purchasers hereunder shall be
limited to an amount equal to the proceeds to each Purchaser of Registrable
Securities sold in connection with such registration.

                                (c)            Each party entitled to
indemnification under this Section 2.5 (the “Indemnified Party”) shall give
notice to the party required to provide indemnification (the “Indemnifying
Party”) promptly after such Indemnified Party has actual knowledge of any claim
as to which indemnity may be sought, and shall permit the Indemnifying Party to
assume the defense of any such claim or any litigation resulting therefrom;
provided, that counsel for the Indemnifying Party, who shall conduct the defense
of such claim or litigation, shall be approved by the Indemnified Party (whose
approval shall not be unreasonably withheld); and, provided further, that the
failure of any Indemnified Party to give notice as provided herein shall not
relieve the Indemnifying Party of its obligations under this Section 2.5 except
to the extent, if any, that the Indemnifying Party shall have been actually
prejudiced as a result of such failure (except that the Indemnifying Party shall
not be liable for any expenses incurred during the period in which the
Indemnified Party failed to give such notice). The Indemnified Party may
participate in such defense at such party’s expense; provided, however, that the
Indemnifying Party shall pay such expense if representation of such Indemnified
Party by the counsel retained by the Indemnifying Party would be inappropriate
due to actual or potential differing interests between the Indemnified Party and
any other party represented by such counsel in such

8

--------------------------------------------------------------------------------

proceeding.  No Indemnifying Party, in the defense of any such claim or
litigation shall, except with the consent of each Indemnified Party, consent to
entry of any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability in respect of such claim or
litigation, and no Indemnified Party shall consent to entry of any judgment or
settle such claim or litigation without the prior written consent of the
Indemnifying Party.

                                (d)            In order to provide for just and
equitable contribution to joint liability under the Securities Act in any case
in which either (i) any holder of Registrable Securities exercising rights under
this Agreement, or any controlling person of any such holder, makes a claim for
indemnification pursuant to this Section 2.5 but it is judicially determined (by
the entry of a final judgment or decree by a court of competent jurisdiction and
the expiration of time to appeal or the denial of the last right of appeal) that
such indemnification may not be enforced in such case notwithstanding the fact
that this Section 2.5 provides for indemnification in such case, or
(ii) contribution under the Securities Act may be required on the part of any
such selling holder or any such controlling person in circumstances for which
indemnification is provided under this Section 2.5; then, in each such case, the
Company and such Purchaser will contribute to the aggregate losses, claims,
damages or liabilities to which they may be subject (after contribution from
others) in such proportions so that such holder is responsible for the portion
represented by the percentage that the public offering price of its Registrable
Securities offered by the Registration Statement bears to the public offering
price of all securities offered by such Registration Statement, and the Company
is responsible for the remaining portion; provided, however, that, in any such
case, (A) no such holder will be required to contribute any amount in excess of
the proceeds to it of all Registrable Securities sold by it pursuant to such
Registration Statement, and (B) no person or entity guilty of fraudulent
misrepresentation, within the meaning of Section 11(f) of the Securities Act,
shall be entitled to contribution from any person or entity who is not guilty of
such fraudulent misrepresentation.

                                3.             General.

                                3.1           Rule 144. If the Company shall
have filed a registration statement pursuant to the requirements of Section 12
of the Exchange Act or a registration statement pursuant to the requirements of
the Securities Act in respect of the Common Stock, the Company covenants that it
will timely file the reports required to be filed by it under the Securities Act
or the Exchange Act (including, but not limited to, the reports under Sections
13 and 15(d) of the Exchange Act referred to in subparagraph (c)(1) of Rule 144
under the Securities Act), and will take such further action as any Purchaser of
Registrable Securities may reasonably request, all to the extent required from
time to time to enable such Purchaser to sell Registrable Securities without
registration under the Securities Act within the limitation of the exemptions
provided by (i) Rule 144 under the Securities Act, as such Rule may be amended
from time to time, or (ii) any similar rule or regulation hereafter adopted by
the Commission. Upon the request of any Purchaser of Registrable Securities (so
long as such Purchaser owns such Registrable Securities), the Company will
deliver to such Purchaser a written statement as to whether it has complied with
such requirements.

                                3.2           Notices and Other Communications.
All notices, requests, demands and other communications made in connection with
this Agreement shall be in writing and shall be

9

--------------------------------------------------------------------------------

deemed to have been duly given (a) on the date of delivery, if delivered to the
persons identified below, (b) five calendar days after mailing if mailed, with
proper postage, by certified or registered mail, return receipt requested, (c)
on the date of receipt if sent by telecopy, and confirmed in writing in the
manner set forth in (b) on or before the next day after the sending of the
telecopy, or (d) one business day after delivered to a nationally recognized
overnight courier service marked for overnight delivery, in each case addressed
to the Purchasers at their respective addresses set forth on the stock records
of the Company, and to the Company at:

  Viewpoint Corporation
498 Seventh Avenue, Suite 1810
New York, New York 10018
Attention: General Counsel
Telephone: (212) 201-0800
Facsimile: (212) 201-0846     Milbank, Tweed, Hadley & McCloy LLP
1 Chase Manhattan Plaza
New York, New York 10005
Telephone: (212) 530-5171
Facsimile: (212) 822-5171
Attention: Alexander M. Kaye, Esq.

or to such other address as any party may, from time to time, designate in a
written notice given in a like manner.

                                3.3           Amendments. This Agreement may be
amended only by written instruments signed by the Company and a majority in
interest of the Purchasers. No waiver of any right or remedy provided for in
this Agreement shall be effective unless it is set forth in writing signed by a
majority in interest of the Purchasers. No waiver of any right or remedy granted
in one instance shall be deemed to be a continuing waiver under the same or
similar circumstances thereafter arising.

                                3.4           Miscellaneous.

                                (a)            This Agreement shall be binding
upon and inure to the benefit of and be enforceable by the parties hereto and
the respective successors and assigns of the parties hereto, whether so
expressed or not. This Agreement and the rights of the parties hereunder may be
assigned by any of the parties hereto to any transferee of Registrable
Securities if: (i) the Purchaser agrees in writing with the transferee or
assignee to assign such rights, and a copy of such agreement is furnished to the
Company within a reasonable time after such assignment; (ii) the Company is,
within a reasonable time after such transfer or assignment, furnished with
written notice of (a) the name and address of such transferee or assignee, and
(b) the securities with respect to which such registration rights are being
transferred or assigned; (iii) immediately following such transfer or assignment
the further disposition of such securities by the transferee or assignee is
restricted under the Securities Act and applicable state securities laws; (iv)
at or before the time the Company receives the written notice contemplated by
clause (ii) of this sentence the transferee or assignee agrees in writing with
the Company to be bound by all of the

10

--------------------------------------------------------------------------------

provisions contained herein; and (v) such transfer shall have been made in
accordance with the applicable requirements of the Stock Purchase Agreement.

                                (b)            If any term, provision, covenant
or restriction of this Agreement or any exhibit hereto is held by a court of
competent jurisdiction to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions of this Agreement and such
exhibits shall remain in full force and effect and shall in no way be affected,
impaired or invalidated. It is hereby stipulated and declared to be the
intention of the parties that they would have executed the remaining terms,
provisions, covenants and recitations without including any of such which may be
hereafter declared invalid, void or unenforceable.

                                (c)            This Agreement may be executed in
one or more counterparts, all of which shall be considered one and the same
agreement, and shall become effective when one or more of the counterparts have
been signed by each party and delivered to the other parties, it being
understood that all parties need not sign the same counterpart.

                                (d)            This Agreement shall be governed
by and construed and enforced in accordance with the laws of the State of New
York, without giving effect to conflict of laws principles that would require
the application of the laws of another jurisdiction. The parties hereto agree to
submit to the jurisdiction of the federal or state courts located in the City of
New York in any action or proceeding arising out of or relating to this
Agreement.

                                (e)            Except as set forth in Sections
2.5(a) and (b), this Agreement is intended for the benefit of the parties hereto
and their respective permitted successors and assigns, and is not for the
benefit of, nor may any provision hereof be enforced by, any other Person.

[The remainder of this page intentionally left blank]

11

--------------------------------------------------------------------------------

                                IN WITNESS WHEREOF, the Company and Purchasers
have caused this Agreement to be executed and delivered by their respective
officers thereunto duly authorized.

      THE COMPANY:

VIEWPOINT CORPORATION


By:    /s/ William H. Mitchell                     
      Name: William H. Mitchell 
      Title:   Chief Financial Officer        THE PURCHASER:

FEDERAL PARTNERS, L.P., by Ninth Floor
Corporation, its General Partner 


By:    /s/ Stephen M. Duff                         
      Name: Stephen M. Duff 
      Title:   Treasurer, Ninth Floor Corporation
                  General Partner of Federal Partners, L.P.

12

--------------------------------------------------------------------------------